Case 2:18-cv-09962-JMV-JBC Document 40 Filed 12/31/20 Page 1 of 1 PageID: 719




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 HOWARD JOHNSON INTERNATIONAL,
 INC.,
          Plaintiff,

         v.                                                     Civil Action No. 18-9962
                                                                        ORDER
 SHLOK, LLC, et al.,
                Defendants.



John Michael Vazquez, U.S.D.J.

        For the reasons stated in the accompanying Opinion, and for good cause shown,

        IT IS on this 31st day of December 2020,

        ORDERED that Plaintiff’s motion for default judgment (D.E. 38) is GRANTED; and it

is further

        ORDERED that default judgment shall be entered in favor of Plaintiff and against

Defendants in the amount of $290,566.55; and it is further

        ORDERED that the Clerk of the Court is directed to close this matter; and it is further

        ORDERED that the Clerk’s Office is directed to mail a copy of this Order and the

accompanying Opinion via certified and regular mail to Defendants at 2002 Port Drive, Jennings,

Louisiana 70546.




                                             ______________________________
                                             John Michael Vazquez, U.S.D.J.
